Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 19-21 have been amended, claims 36 and 37 canceled and claims 38-41 added as requested in the amendment filed on September 27, 2021. Following the amendment, claims 9-11, 13-25, 27-30, 35 and 38-41 are pending in the instant application.
2.	Claims 9-11, 13-18, 24, 25 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.
3.	Claims 19-23, 35 and 38-41 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 29, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 19-23, 35 and new claims 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating Alzheimer’s disease (AD) by measuring a decreased level of expression of MAST4 polynucleotide or protein, a decreased level of expression of a RTKN2 polynucleotide or protein, decreased phosphorylation level of FOXO1, increased binding of FOXO1 to the RTKN2 promoter and decreased binding of APP to the MAST4 promoter in samples of brain tissue from temporal lobe obtained from a subject under testing and treating the subject by administering a therapeutic intervention, does not reasonably provide enablement for the same using any other sample obtained from the subject, including blood and CSF, as currently in claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See reasons of record in section 8 of Paper mailed on January 29, 2021.
Applicant traverses the rejection at pp. 9-14 of the Response. Specifically, Applicant argues at p. 11 that, when all Wands factors are considered, the specification is fully enabled for the full scope of invention. Applicant further submits that, “[T]he Office Action misinterprets the question presented by the prior art. The question presented is whether the levels of expression of certain specific genes or polynucleotides can be determinative of Alzheimer’s disease, not whether there is similarity of gene expression between brain tissue and any other tissue. MAST4 is expressed in most normal human tissues, with an exception of in testis, small intestine, colon and peripheral blood leukocyte. […] Claim 19 is directed to a method of treating a subject by 
Claims 19-23, 35 and 38-41 are directed to methods of treating Alzheimer’s disease by administering a therapeutic intervention to the subject under treatment wherein the subject’s blood, CSF or brain tissue sample is determined to have differential expression and/or phosphorylation levels of certain proteins or polynucleotides. The instant specification explains the data obtained using autopsy samples from the temporal lobe of patients suffering from late-onset AD and patients having frontotemporal dementia, [0148]. The claims, however, are not limited to analysis of temporal lobe brain tissue. The claims, as presented, encompass methods that specifically associate certain levels of MAST4 and RTKN2 expression, decreased phosphorylation level of FOXO1, increased binding of FOXO1 to the RTKN2 promoter and decreased binding of APP to the MAST4 promoter that occur in blood and CSF. The Examiner maintains that the specification fails to present any data that relate to any other sample or provide a single line of sound scientific reasoning that supports a conclusion that the data obtained on 
At p. 13 of the Response, Applicant argues that, “claim 19 as amended is directed to samples containing blood or cerebrospinal fluid or brain tissue of the subject. The specification identifies that the level of expression of a RTKN2 or MAST4 polynucleotide (e.g., mRNA) or protein in a sample test subject that is compared to a reference value in order to determine whether the test subject has AD. For example, see Specification at paragraphs [0093] — [0119]. In addition to several methods for detection of these biomarkers, the specification provides for a 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 19-22 and 35, as currently presented and new claims 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 9 of Paper mailed on January 29, 2021.  
At pp. 14-18 of the Response, Applicant argues that the claims as presented are patent eligible because they satisfy the criteria of Step 2A. Specifically, Applicant explains claim 19 as amended and states that the claim is “not directed to a judicial exception”, p. 16. Applicant further cites Example 29 of the Examination Guidelines, p. 17. Applicant’s arguments have been fully considered but found to be not persuasive for the following reasons.

Note that claim 23 is excluded from the instant rejection. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 
	
	
Conclusion
8.	No claim is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

November 8, 2021